TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 20, 2022



                                     NO. 03-20-00382-CV


                               Dennis Alan Eichhorn, Appellant

                                                v.

                                   Sarah Eichhorn, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE KELLY
         CONCURRING AND DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the divorce decree signed by the trial court on August 11, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the portion of the decree granting the divorce. Therefore, the Court affirms that portion of the

decree. The Court further holds that there was reversible error in the portions of the decree that

confirmed in appellee’s favor a separate-property interest in the Texas House and the parts of the

decree that calculated the reimbursement based on the value of the California House. Therefore,

the Court reverses those portions of the decree and remands the case to the trial court for a new

just-and-right division of property and for further proceedings consistent with the Court’s

opinion. Each party shall pay the costs of appeal incurred by that party, both in this Court and in

the court below.